DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 12 May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-7 recite “the first device.”  Since the recitation lacks antecedent basis, it is unclear and indefinite as to whether “the first device” refers to the first semiconductive device or to the first land-side device or to a separate device. For compact prosecution, it will be interpreted as the first semiconductive device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (U.S. Pub. 2016/0260686) in view of Kobayashi et al. (U.S. Pub. 2016/0322295) in view of Lin et al. (U.S. Pub. 2016/0013172).
Claims 1 and 19:  Kimura discloses a method of assembling an embedded-bridge substrate connector apparatus in Fig. 3A1, comprising: 
plating a reference layer (4; Fig. 5B, paragraph 68) on a conductive foil (10; Fig. 5B, paragraph 68); 
attaching a first semiconductive device (2 on the left; paragraph 63) to the reference layer (4) at a ball array (3A; paragraph 52); 
encapsulating (paragraph 70) the first semiconductive device (2 on the left), both above the first semiconductive device (2 on the left) and underfilling the first semiconductive device (2 on the left) at the ball array (3A) and reference layer (4), to achieve a die-side module (25; paragraph 51); 
attaching a first land-side device (7 in the middle; paragraph 63) to the first semiconductive device (2 on the left) in the die-side module (25); and 
encapsulating (paragraph 72) the first land-side device (7 in the middle) with an encapsulant (8; paragraph 72) to achieve a land-side module (26; paragraph 51).
Kimura appears not to explicitly disclose 
patterning a mask onto the conductive foil that is mounted on a carrier; 
plating the reference layer through a corridor in the mask and on the conductive foil; and 
removing the mask before attaching the first semiconductive device.
Kobayashi et al., however, discloses the conductive foil (63; Fig. 4A, paragraph 71) mounted on a carrier (62; Fig. 4A, paragraph 71) in order to provide support (paragraph 71); and 
patterning a mask (resist pattern; paragraph 73) onto the conductive foil (63),
plating the reference layer (11; Fig. 4B, paragraph 73) through a corridor (openings; paragraph 71) in the mask (resist pattern) on the conductive foil (63), and 
removing the mask (resist pattern) before attaching the first semiconductive device (51; Fig. 9C, paragraph 98) in order to form the reference layer on the upper surface of the conductive foil (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura with the disclosure of Kobayashi et al. to have the conductive foil mounted on a carrier in order to provide support (paragraph 71 of Kobayashi et al.); and to have patterned a mask onto the conductive foil, plated the reference layer through a corridor in the mask and on the conductive foil, and removed the mask before attaching the first semiconductive device in order to form the reference layer on the upper surface of the conductive foil (paragraph 73 of Kobayashi et al.).  Kimura in view of Kobayashi et al. would therefore disclose patterning a mask onto the conductive foil that is mounted on a carrier; plating the reference layer through a corridor in the mask and on the conductive foil; and removing the mask before attaching the first semiconductive device.
Kimura in view of Kobayashi et al. appears not to explicitly disclose planarizing the encapsulant to expose the first land-side device, and
attaching a land-side ball array to the exposed first land-side device.
Lin et al., in Figs. 61 and 62 and in paragraphs 58 and 59, however, discloses planarizing (grinding process) the encapsulant (52) to expose the first land-side device (48) in order to expose the solder pillars of the first land-side device, and
attaching (solder bonding) a land-side ball array (solder between elements 48 and 104) to the exposed first land-side device (48) in order to bond dies to the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Kobayashi et al. with the disclosure of Lin et al. to have planarized the encapsulant to expose the first land-side device, and attaching a land-side ball array to the exposed first land-side device in order to bond dies to the device (paragraph 59 of Lin et al.).
Claim 2:  Kimura in view of Kobayashi et al. in view of Lin et al. discloses the method of claim 1, further including removing the mask (resist pattern) before attaching the first semiconductive device (51) (Kobayashi et al., prima facie case of obviousness as stated above).
Claim 3:  Kimura in view of Kobayashi et al. in view of Lin et al. discloses the method of claim 1, further including removing the mask (resist pattern) (Kobayashi et al., prima facie case of obviousness as stated above), and 
Kimura further discloses including attaching the first device (2 on the left); and 
attaching a subsequent device (7 on the left; Fig. 3A, paragraph 63) to the reference layer (4).
Claim 4:  Kimura in view of Kobayashi et al. in view of Lin et al. discloses the method of claim 1, further including removing the mask (resist pattern) (Kobayashi et al., prima facie case of obviousness as stated above); and
Kimura further discloses including attaching the first device (2 on the left);
attaching a subsequent device (7 on the left; Fig. 3A, paragraph 63) to the reference layer (4); and
attaching a third device (2 on the right; Fig. 3A, paragraph 63) to the reference layer (4), wherein the first land-side device (7 in the middle) physically and communicatively bridges between the first device (2 on the left) and the third device (2 on the right).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Kobayashi et al. in view of Lin et al. as applied to claim 1 above, and further in view of Sakai et al. (U.S. Pub. 2017/0125359).
Claim 5:  Kimura in view of Kobayashi et al. in view of Lin et al. discloses the method of claim 1.
Kimura in view of Kobayashi et al. in view of Lin et al. appears not to explicitly disclose further including attaching a first printed wiring board to the die-side module by coupling to the first device.
Sakai et al. in Fig. 4, however, discloses attaching a first printed wiring board (20; paragraph 67) to the die-side module (30, 70 and 70B; paragraph 69) by coupling to the first device (70) in order to electrically connect devices having different terminal pitches (paragraph 44).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Kobayashi et al. in view of Lin et al. with the disclosure of Sakai et al. to have attached a first printed wiring board to the die-side module by coupling to the first device in order to electrically connect devices having different terminal pitches (paragraph 44 of Sakai et al.).
Claim 6:  Kimura in view of Kobayashi et al. in view of Lin et al. discloses the method of claim 1.
Kimura in view of Kobayashi et al. in view of Lin et al. appears not to explicitly disclose attaching a first printed wiring board to the die-side module by coupling to the first device; and
attaching a subsequent printed wiring board to the die-side module by coupling to a subsequent device.
Sakai et al. in Fig. 4, however discloses attaching a first printed wiring board (20; paragraph 67) to the die-side module (30, 70 and 70B; paragraph 69) by coupling to the first device (70); and
attaching a subsequent printed wiring board (20B; paragraph 67) to the die-side module (30, 70 and 70B) by coupling to a subsequent device (70B) in order to electrically connect devices having different terminal pitches (paragraph 44).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Kobayashi et al. in view of Lin et al. with the disclosure of Sakai et al. to have attached a first printed wiring board to the die-side module by coupling to the first device; and attached a subsequent printed wiring board to the die-side module by coupling to a subsequent device in order to electrically connect devices having different terminal pitches (paragraph 44 of Sakai et al.).
Claim 7:  Kimura in view of Kobayashi et al. in view of Lin et al. discloses the method of claim 1.
Kimura in view of Kobayashi et al. in view of Lin et al. appears not to explicitly disclose attaching a first printed wiring board to the die-side module by coupling to the first device; and
attaching the land-side module to a board through a land-side ball array.
Sakai et al. in Fig. 4, however discloses attaching a first printed wiring board (20; paragraph 67) to the die-side module (30, 70 and 70B; paragraph 69) by coupling to the first device (70) in order to electrically connect devices having different terminal pitches (paragraph 44); and
attaching the land-side module (20 and 20B; paragraph 67) to a board (10; paragraph 67) through a land-side ball array (60 and 60B; paragraphs 45 and 67) in order to supply power (paragraph 51).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Kobayashi et al. in view of Lin et al. with the disclosure of Sakai et al. to have attached a first printed wiring board to the die-side module by coupling to the first device in order to electrically connect devices having different terminal pitches (paragraph 44 of Sakai et al.); and attached the land-side module to a board through a land-side ball array in order to supply power (paragraph 51 of Sakai et al.).

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (U.S. Pub. 2016/0260686) in view of Lin et al. (U.S. Pub. 2016/0013172).
Claims 8 and 20:  Kimura discloses a method of fabricating an embedded-bridge substrate connector apparatus in Fig. 3A the method comprising:
forming a patterned reference layer (4; Fig. 5B, paragraph 68) including a die side (lower side) and a land side (upper side), wherein the patterned reference layer (4) is embedded in and each portion of the patterned reference layer (4) is exposed by a die-side encapsulation (6; paragraph 70), wherein the patterned reference layer (4) is coupled to a die-side module (25; paragraph 51), the die-side module (25) including a first device (2 on the left; paragraph 63) and a subsequent device (2 on the right; paragraph 63) encapsulated in the die-side encapsulation (6), wherein each of the first device (2 on the left) and the subsequent device (2 on the right) is electrically coupled to the patterned reference layer (4);
coupling a land-side module (26; paragraph 51) to the die-side module (25), the land-side module (26) including a first land-side device (7 in the middle; paragraph 63) encapsulated in a land-side encapsulation (8; paragraph 72) and wherein the first land-side device (7in the middle) is electrically coupled to the first device (2 on the left) through the patterned reference layer (4), wherein the patterned reference layer (4) is contacted by electrical bumps (3A and/or 3B; paragraphs 62, 69 and 71) on the die side (lower side) and by electrical bumps (3A and/or 3B) on the land side (upper side), wherein a first one (3A) of the electrical bumps (3A and/or 3B) contacts a patterned reference layer element (4 between 2 on the left and 7 in the middle) and the first device (2 on the left), and wherein a second one (3B) of the electrical bumps (3A and/or 3B) contacts the patterned reference layer element (4 between 2 on the left and 7 in the middle) and the first land-side device (7 in the middle); and
wherein one of the first device (2 on the left) and the first land-side device (7 in the middle) is a silicon bridge (paragraph 83) for electrically communicating through the patterned reference layer (4) between an adjacent device (adjacent 2 or 7) in one or the other of the die-side module (25) and the land-side module (26).
Kimura appears not to explicitly disclose wherein the land-side encapsulation is planarized to expose the first land-side device, and
attaching a land-side ball array to the exposed first land-side device.
Lin et al., in Figs. 61 and 62 and in paragraphs 58 and 59, however, discloses the land-side encapsulation (52) is planarized (grinding process) to expose the first land-side device (48), and 
attaching (solder bonding) a land-side ball array (solder between elements 48 and 104) to the exposed first land-side device (48) in order to bond dies to the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura with the disclosure of Lin et al. to have the land-side encapsulation planarized to expose the first land-side device, and
attaching a land-side ball array to the exposed first land-side device in order to expose the solder pillars of the first land-side device (paragraph 59 of Lin et al.).

Claims 9-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Lin et al. as applied to claim 8 above, and further in view of Cunningham et al. (U.S. Pub. 2009/0089466).
Claim 9:  Kimura in view of Lin et al. discloses the method of claim 8.
Kimura in view of Lin et al. appears not to explicitly disclose coupling a third device to the patterned reference layer, the third device adjacent the first device, wherein the third device is electrically coupled to the patterned reference layer, and wherein the first land-side device physically and communicatively bridges between the first device and the third device.
Cunningham et al. in Fig. 1, however, discloses coupling a third device (108; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130; paragraphs 32 and 33), the third device (108) adjacent the first device (104; paragraph 32), wherein the third device (108) is electrically coupled to the patterned reference layer (122, 124, 126, 128 and 130), and wherein the first land-side device (114 on the left; paragraph 32) physically and communicatively bridges between the first device (104) and the third device (108) in order to have better computational power (paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. with the disclosure of Cunningham et al. to have coupled a third device to the patterned reference layer, the third device adjacent the first device, wherein the third device is electrically coupled to the patterned reference layer, and wherein the first land-side device physically and communicatively bridges between the first device and the third device in order to have better computational power (paragraph 2 of Cunningham et al.).
Claim 10:  Kimura in view of Lin et al. discloses the method of claim 8.
Kimura in view of Lin et al. appears not to explicitly disclose coupling a third device to the patterned reference layer, the third device adjacent the first device, wherein the third device is electrically coupled to the patterned reference layer, and wherein the first land-side device physically and communicatively bridges between the first device and the third device; and
coupling a second device to the patterned reference layer, the second device opposite the third device and adjacent the first device, wherein the second device 1s electrically coupled through the patterned reference layer to a first printed wiring board in the land-side module.
Cunningham et al. in Fig. 1, however, discloses coupling a third device (108; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130; paragraphs 32 and 33), the third device (108) adjacent the first device (104; paragraph 32), wherein the third device (108) is electrically coupled to the patterned reference layer (122, 124, 126, 128 and 130), and wherein the first land-side device (114; paragraph 32) physically and communicatively bridges between the first device (104) and the third device (108); and
coupling a second device (106; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130), the second device (106) opposite the third device (108) and adjacent the first device (104), wherein the second device (106) is electrically coupled through the patterned reference layer (122, 124, 126, 128 and 130) to a first printed wiring board (120; paragraphs 33 and 49) in the land-side module (114, 116, 118, 120; paragraphs 32 and 33) in order to have better computational power (paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. with the disclosure of Cunningham et al. to have coupled a third device to the patterned reference layer, the third device adjacent the first device, wherein the third device is electrically coupled to the patterned reference layer, and wherein the first land-side device physically and communicatively bridges between the first device and the third device; and coupled a second device to the patterned reference layer, the second device opposite the third device and adjacent the first device, wherein the second device 1s electrically coupled through the patterned reference layer to a first printed wiring board in the land-side module in order to have better computational power (paragraph 2 of Cunningham et al.).
Claim 11:  Kimura in view of Lin et al. discloses the method of claim 8.
Kimura in view of Lin et al. appears not to explicitly disclose coupling a third device to the patterned reference layer, the third device adjacent the first device, wherein the third device is electrically coupled to the patterned reference layer, and wherein the first land-side device physically and communicatively bridges between the first device and the third device;
coupling a second device to the patterned reference layer, the second device opposite the third device and adjacent the first device, wherein the second device 1s electrically coupled through the patterned reference layer to a first printed wiring board in the land-side module; and
wherein the subsequent device is coupled through the patterned reference layer to a subsequent printed wiring board in the land-side module.
Cunningham et al. in Fig. 1, however, discloses coupling a third device (108; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130; paragraphs 32 and 33), the third device (108) adjacent the first device (104; paragraph 32), wherein the third device (108) is electrically coupled to the patterned reference layer (122, 124, 126, 128 and 130), and wherein the first land-side device (114; paragraph 32) physically and communicatively bridges between the first device (104) and the third device (108);
coupling a second device (106; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130), the second device (106) opposite the third device (108) and adjacent the first device (104), wherein the second device (106) is electrically coupled through the patterned reference layer (122, 124, 126, 128 and 130) to a first printed wiring board (120; paragraphs 33 and 49) in the land-side module (114, 116, 118, 120; paragraphs 32 and 33); and
wherein the subsequent device (207; Fig. 2, paragraph 33) is coupled through the patterned reference layer (122, 124, 126, 128 and 130) to a subsequent printed wiring board (paragraphs 33 and 49) in the land-side module (114, 116, 118, 120) in order to have better computational power (paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. with the disclosure of Cunningham et al. to have coupled a third device to the patterned reference layer, the third device adjacent the first device, wherein the third device is electrically coupled to the patterned reference layer, and wherein the first land-side device physically and communicatively bridges between the first device and the third device; coupled a second device to the patterned reference layer, the second device opposite the third device and adjacent the first device, wherein the second device 1s electrically coupled through the patterned reference layer to a first printed wiring board in the land-side module; and wherein the subsequent device is coupled through the patterned reference layer to a subsequent printed wiring board in the land-side module in order to have better computational power (paragraph 2 of Cunningham et al.).
Claim 15:  Kimura in view of Lin et al. in view of Cunningham et al. discloses the method of claim 9.
Kimura in view of Lin et al. in view of Cunningham et al., as applied in claim 9, appears not to explicitly disclose coupling a second device to the patterned reference layer, the second device adjacent the first device, wherein the second device is coupled through the patterned reference layer to a first printed wiring board in the land-side module; and
coupling a second land-side device to the patterned reference layer, the second land-side device in the land-side module, wherein the second land-side device is coupled through the patterned reference layer to the die-side module.
Cunningham et al. in Fig. 1, however, further discloses coupling a second device (106; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130), the second device (106) adjacent the first device (104; paragraph 32), wherein the second device (106) is coupled through the patterned reference layer (122, 124, 126, 128 and 130) to a first printed wiring board (120; paragraphs 33 and 49) in the land-side module (114, 116, 118, 120; paragraphs 32 and 33); and
coupling a second land-side device (114 on the left; paragraphs 32 and 47) to the patterned reference layer (122, 124, 126, 128 and 130), the second land-side device (114 on the left) in the land-side module (114, 116, 118, 120), wherein the second land-side device (114 on the left) is coupled through the patterned reference layer (122, 124, 126, 128 and 130) to the die-side module (104, 106 and 108; paragraph 32) in order to have better computational power (paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. in view of Cunningham et al., as applied to claim 9, with the further disclosure of Cunningham et al. to have coupled a second device to the patterned reference layer, the second device adjacent the first device, wherein the second device is coupled through the patterned reference layer to a first printed wiring board in the land-side module; and coupled a second land-side device to the patterned reference layer, the second land-side device in the land-side module, wherein the second land-side device is coupled through the patterned reference layer to the die-side module in order to have better computational power (paragraph 2 of Cunningham et al.).
Claim 16:  Kimura in view of Lin et al. in view of Cunningham et al. discloses the method of claim 9.
Kimura in view of Lin et al. in view of Cunningham et al., as applied in claim 9, appears not to explicitly disclose coupling a second device to the patterned reference layer, the second device adjacent the first device, wherein the second device is coupled through the patterned reference layer to a first printed wiring board in the land-side module; and
coupling a second land-side device to the patterned reference layer, the second land-side device in the land-side module, wherein the second land-side device is coupled through the patterned reference layer to the third device.
Cunningham et al. in Fig. 1, however, further discloses coupling a second device (106; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130), the second device (106) adjacent the first device (104; paragraph 32), wherein the second device (106) is coupled through the patterned reference layer (122, 124, 126, 128 and 130) to a first printed wiring board (120; paragraphs 33 and 49) in the land-side module (114, 116, 118, 120; paragraphs 32 and 33); and
coupling a second land-side device (116; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130), the second land-side device (116) in the land-side module (114, 116, 118, 120), wherein the second land-side device (116) is coupled through the patterned reference layer (122, 124, 126, 128 and 130) to the third (108) in order to have better computational power (paragraph 2).
 It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. in view of Cunningham et al., as applied to claim 9, with the further disclosure of Cunningham et al. to have coupled a second device to the patterned reference layer, the second device adjacent the first device, wherein the second device is coupled through the patterned reference layer to a first printed wiring board in the land-side module; and coupled a second land-side device to the patterned reference layer, the second land-side device in the land-side module, wherein the second land-side device is coupled through the patterned reference layer to the third device in order to have better computational power (paragraph 2 of Cunningham et al.).
Claim 17:  Kimura in view of Lin et al. in view of Cunningham et al. discloses the method of claim 9.
Kimura in view of Lin et al. in view of Cunningham et al., as applied in claim 9, appears not to explicitly disclose coupling a fourth device to the patterned reference layer, the fourth device adjacent the third device, wherein the fourth device is electrically coupled to the patterned reference layer; and
coupling a second land-side device to the patterned reference layer, the second land-side device in the land-side module, wherein the second land-side device is coupled through the patterned reference layer to the third device and to the fourth device.
Cunningham et al. in Fig. 1, however, further discloses coupling a fourth device (209; Fig. 2, paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130), the fourth device (209) adjacent the third device (108), wherein the fourth device (209) is electrically coupled to the patterned reference layer (122, 124, 126, 128 and 130); and
coupling a second land-side device (114 between 104 and 209; paragraphs 32 and 47) to the patterned reference layer (122, 124, 126, 128 and 130), the second land-side device (114 between 104 and 209) in the land-side module (114, 116, 118, 120), wherein the second land-side device (114 between 104 and 209) is coupled through the patterned reference layer (122, 124, 126, 128 and 130) to the third device (108; through elements of the device) and to the fourth device (209) in order to have better computational power (paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. in view of Cunningham et al., as applied to claim 9, with the further disclosure of Cunningham et al. to have coupled a fourth device to the patterned reference layer, the fourth device adjacent the third device, wherein the fourth device is electrically coupled to the patterned reference layer; and
coupled a second land-side device to the patterned reference layer, the second land-side device in the land-side module, wherein the second land-side device is coupled through the patterned reference layer to the third device and to the fourth device in order to have better computational power (paragraph 2 of Cunningham et al.).
Claim 18:  Kimura in view of Lin et al. in view of Cunningham et al. discloses the method of claim 9.
Kimura in view of Lin et al. in view of Cunningham et al., as applied in claim 9, appears not to explicitly disclose coupling a fourth device to the patterned reference layer, the fourth device adjacent the third device, wherein the fourth device is electrically coupled to the patterned reference layer; 
coupling a second land-side device to the patterned reference layer, the second land-side device in the land-side module, wherein the second land-side device is coupled through the patterned reference layer to the third device and to the fourth device; and 
coupling a third land-side device to the patterned reference layer, the third land- side device disposed in the land-side module and coupled through the patterned reference layer to the fourth device, wherein the fourth device overlaps the third land-side device. 
Cunningham et al. in Fig. 1, however, further discloses coupling a fourth device (209; Fig. 2, paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130), the fourth device (209) adjacent the third device (108), wherein the fourth device (209) is electrically coupled to the patterned reference layer (122, 124, 126, 128 and 130); 
coupling a second land-side device (114 between 104 and 209; paragraphs 32 and 47) to the patterned reference layer (122, 124, 126, 128 and 130), the second land-side device (114 between 104 and 209) in the land-side module (114, 116, 118, 120; paragraphs 32 and 33), wherein the second land-side device (114 between 104 and 209) is coupled through the patterned reference layer (122, 124, 126, 128 and 130) to the third device (108; through elements of the device) and to the fourth device (209) ; and
coupling a third land-side device (interposer corresponding to 209; paragraph 33) to the patterned reference layer (122, 124, 126, 128 and 130), the third land-side device (interposer corresponding to 209) disposed in the land-side module (114, 116, 118, 120) and coupled through the patterned reference layer (122, 124, 126, 128 and 130) to the fourth device (209), wherein the fourth device (209) overlaps the third land-side device (interposer corresponding to 209) in order to have better computational power (paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. in view of Cunningham et al., as applied to claim 9, with the further disclosure of Cunningham et al. to have coupled a fourth device to the patterned reference layer, the fourth device adjacent the third device, wherein the fourth device is electrically coupled to the patterned reference layer; coupled a second land-side device to the patterned reference layer, the second land-side device in the land-side module, wherein the second land-side device is coupled through the patterned reference layer to the third device and to the fourth device; and coupled a third land-side device to the patterned reference layer, the third land- side device disposed in the land-side module and coupled through the patterned reference layer to the fourth device, wherein the fourth device overlaps the third land-side device in order to have better computational power (paragraph 2 of Cunningham et al.).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Lin et al. as applied to claim 8 above, and further in view of Cunningham et al. (U.S. Pub. 2009/0089466) and Wang et al. (U.S. Pub. 2016/0071818).
Claim 12:  Kimura in view of Lin et al. discloses the method of claim 8.
Kimura in view of Lin et al. appears not to explicitly disclose coupling a third device to the patterned reference layer, the third device adjacent the first device, wherein the third device is electrically coupled to the patterned reference layer, and wherein the first land-side device physically and communicatively bridges between the first device and the third device;
coupling a second device to the patterned reference layer, the second device opposite the third device and adjacent the first device, wherein the second device 1s electrically coupled through the patterned reference layer to a first printed wiring board in the land-side module; and
wherein the subsequent device is coupled through the patterned reference layer to a subsequent printed wiring board in the land-side module; 
Cunningham et al. in Fig. 1, however, discloses coupling a third device (108; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130; paragraphs 32 and 33), the third device (108) adjacent the first device (104; paragraph 32), wherein the third device (108) is electrically coupled to the patterned reference layer (122, 124, 126, 128 and 130), and wherein the first land-side device (114; paragraph 32) physically and communicatively bridges between the first device (104) and the third device (108);
coupling a second device (106; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130), the second device (106) opposite the third device (108) and adjacent the first device (104), wherein the second device (106) is electrically coupled through the patterned reference layer (122, 124, 126, 128 and 130) to a first printed wiring board (120; paragraphs 33 and 49) in the land-side module (114, 116, 118, 120; paragraphs 32 and 33); and
wherein the subsequent device (207; Fig. 2, paragraph 33) is coupled through the patterned reference layer (122, 124, 126, 128 and 130) to a subsequent printed wiring board (paragraphs 33 and 49) in the land-side module (114, 116, 118, 120) in order to have better computational power (paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. with the disclosure of Cunningham et al. to have coupled a third device to the patterned reference layer, the third device adjacent the first device, wherein the third device is electrically coupled to the patterned reference layer, and wherein the first land-side device physically and communicatively bridges between the first device and the third device; coupled a second device to the patterned reference layer, the second device opposite the third device and adjacent the first device, wherein the second device 1s electrically coupled through the patterned reference layer to a first printed wiring board in the land-side module; and wherein the subsequent device is coupled through the patterned reference layer to a subsequent printed wiring board in the land-side module in order to have better computational power (paragraph 2 of Cunningham et al.).
Kimura in view of Lin et al. in view of Cunningham et al. appears not to explicitly disclose coupling a board to the first printed wiring board through a land-side ball array.
Wang et al. in Fig. 3B-2 and in paragraph 82, however, discloses coupling a board (WB) to the first printed wiring board (350 and 360) through a land-side ball array (364) in order to interconnect the dies (paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. in view of Cunningham et al. with the disclosure of Wang et al. to have coupled a board to the first printed wiring board through a land-side ball array in order to interconnect the dies (paragraph 7 of Wang et al.).
Claim 13:  Kimura in view of Lin et al. discloses the method of claim 8.
Kimura in view of Lin et al. appears not to explicitly disclose coupling a third device to the patterned reference layer, the third device adjacent the first device, wherein the third device is electrically coupled to the patterned reference layer, and wherein the first land-side device physically and communicatively bridges between the first device and the third device;
coupling a second device to the patterned reference layer, the second device opposite the third device and adjacent the first device, wherein the second device 1s electrically coupled through the patterned reference layer to a first printed wiring board in the land-side module; and
wherein the subsequent device is coupled through the patterned reference layer to a subsequent printed wiring board in the land-side module; 
Cunningham et al. in Fig. 1, however, discloses coupling a third device (108; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130; paragraphs 32 and 33), the third device (108) adjacent the first device (104; paragraph 32), wherein the third device (108) is electrically coupled to the patterned reference layer (122, 124, 126, 128 and 130), and wherein the first land-side device (114; paragraph 32) physically and communicatively bridges between the first device (104) and the third device (108);
coupling a second device (106; paragraph 32) to the patterned reference layer (122, 124, 126, 128 and 130), the second device (106) opposite the third device (108) and adjacent the first device (104), wherein the second device (106) is electrically coupled through the patterned reference layer (122, 124, 126, 128 and 130) to a first printed wiring board (120; paragraphs 33 and 49) in the land-side module (114, 116, 118, 120; paragraphs 32 and 33); and
wherein the subsequent device (207; Fig. 2, paragraph 33) is coupled through the patterned reference layer (122, 124, 126, 128 and 130) to a subsequent printed wiring board (paragraphs 33 and 49) in the land-side module (114, 116, 118, 120) in order to have better computational power (paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. with the disclosure of Cunningham et al. to have coupled a third device to the patterned reference layer, the third device adjacent the first device, wherein the third device is electrically coupled to the patterned reference layer, and wherein the first land-side device physically and communicatively bridges between the first device and the third device; coupled a second device to the patterned reference layer, the second device opposite the third device and adjacent the first device, wherein the second device 1s electrically coupled through the patterned reference layer to a first printed wiring board in the land-side module; and wherein the subsequent device is coupled through the patterned reference layer to a subsequent printed wiring board in the land-side module in order to have better computational power (paragraph 2 of Cunningham et al.).
Kimura in view of Lin et al. in view of Cunningham et al., appears not to explicitly disclose 
coupling a board to the first printed wiring board through a land-side ball array; and 
coupling a user interface to the die-side module and electrically coupled to the board by a through-mold via.
Wang et al. in Fig. 3B-2 and in paragraph 82, however, discloses coupling a board (WB) to the first printed wiring board (350 and 360) through a land-side ball array (364) in order to interconnect the dies (paragraph 7); and 
coupling a user interface (paragraph 151) to the die-side module (110F.1 and 110F.2) and electrically coupled to the board (WB) by a through-mold via (360) in order to interact with the device (paragraph 151).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kimura in view of Lin et al. in view of Cunningham et al. with the disclosure of Wang et al. to have coupled a board to the first printed wiring board through a land-side ball array in order to interconnect the dies (paragraph 7 of Wang et al.); and coupled a user interface to the die-side module and electrically coupled to the board by a through-mold via in order to interact with the device (paragraph 151 of Want et al.).
Claim 14:  Kimura in view of Lin et al. in view of Cunningham et al. in view of Wang et al. discloses the method of claim 13, and Cunningham et al. further discloses the first printed wiring board (120) and the subsequent printed wiring board (wiring board corresponding with 207) are integral parts of an open-frame structure (Figs. 1 and 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822